
	

113 HR 4233 IH: To authorize the President to award the Medal of Honor posthumously to Lance Corporal Jordan C. Haerter and Corporal Jonathan Yale of the Marine Corps for acts of valor during Operation Iraqi Freedom in April 2008.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4233
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Bishop of New York (for himself, Mr. Hurt, and Mr. Israel) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor posthumously to Lance Corporal Jordan C.
			 Haerter and Corporal Jonathan Yale of the Marine Corps for acts of valor
			 during Operation Iraqi Freedom in April 2008.
	
	
		1.Authorization for award of the Medal of Honor to Lance Corporal Jordan C. Haerter and Corporal
			 Jonathan Yale for acts of valor during Operation Iraqi Freedom
			(a)Waiver of time limitationsNotwithstanding the time limitations specified in sections 6248 and 6250 of title 10, United States
			 Code, or any other time limitation with respect to the awarding of certain
			 medals to persons who served in the Armed Forces, the President may award
			 the Medal of Honor posthumously under section 6241 of such title to Lance
			 Corporal Jordan C. Haerter and Corporal Jonathan Yale of the Marine Corps
			 for the acts of valor during Operation Iraqi Freedom described in
			 subsection (b) for which they were originally awarded the Navy Cross.
			(b)Acts of Valor DescribedThe acts of valor referred to in subsection (a) are the actions of Lance Corporal Jordan C.
			 Haerter and Corporal Jonathan Yale on April 22, 2008, while serving as
			 Riflemen, 3d Platoon, Weapons Company, First Battalion, Ninth Marines,
			 Regimental Combat Team 1, I Marine Expeditionary Force (Forward) in
			 support of Operation Iraqi Freedom, in defending a checkpoint in Ramadi,
			 Iraq, from a suicide bomber driving a truck carrying a large quantity of
			 explosives and, at the cost of their own lives, saving the lives of more
			 than 50 Marines and Iraqi policemen.
			
